IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20214
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARNULFO GONZALEZ-TORRES,

                                     Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-661-2
                       --------------------
                         January 29, 2003

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Arnulfo Gonzalez-Torres appeals the sentence imposed

following his guilty plea to transporting aliens within the

United States and aiding and abetting the same.    He argues that

the district court clearly erred under U.S.S.G. § 1B1.3 in

holding him accountable for sexual assaults committed by his co-

conspirator, because there was insufficient evidence to show that

he knew or reasonably foresaw that the assaults were committed in

furtherance of the conspiracy.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20214
                                 -2-

     In the case of jointly undertaken criminal activity, a

defendant is responsible for all reasonably foreseeable acts and

omissions of others in furtherance of the jointly taken criminal

activity that occurred during the commission of the offense of

conviction.   U.S.S.G. § 1B1.3(a)(1)(B) (2000).   We review for

clear error the factual determination of a defendant’s relevant

conduct under U.S.S.G. § 1B1.3   United States v. Cooper, 274 F.3d

230, 238 (5th Cir. 2001).

     The following facts support the district court’s finding by

a preponderance of the evidence that sexual assault of the aliens

was reasonably foreseeable to Gonzalez in furtherance of the

jointly undertaken activity: (1) Gonzalez’s presence when

Santiago Gomez-Ruiz was threatened by Enrique Garces-Carmano with

sexual assault for failure to pay smuggling fees; (2) Gonzalez’s

presence when Enrique Garces-Carmano instructed that an alien be

prepared for a sexual assault; (3) Gonzalez’s long history of

association with Garces; and (4) Gomez’s and Jaime Guerrero-

Marquez’s statements that numerous male aliens were sexually

assaulted for failure to pay smuggling fees.   The district

court’s finding was therefore plausible in light of the record as

a whole and not clearly erroneous.   See Cooper, 274 F.3d at 238.

     AFFIRMED.